El Jitez Asociado Se. WolF,
emitió la opinión del Tribunal.
El presente es un recurso de apelación interpuesto por Serafín Acosta contra sentencia de la Corte de Distrito de Humacao que le condena en causa por perjurio, á la pena de un año de prisión, con trabajos forzados, en la Penitenciaria de San Juan y al pago de las costas.
Los fundamentos del presente recurso son sustancial-mente idénticos á los que sirvieron de base al recurso de apelación en el caso de Antonio López, y entendemos que las razones expuestas en el dictámen emitido para la reso-lución del segundo recurso son aplicables al presente caso, si bien .debemos añadir en cuanto á la segunda infracción alegada que no habiendo formulado la representación del acusado reparo alguno contra la acusación, bien por me-dio de moción para anularla, bien por medio de excepción contra la prueba no cabe discutir esa supuesta infracción.
Por las razones expuestas procede se confirme la sen-tencia apelada.

Confirmada'.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Pignoras y MacLeary.